Citation Nr: 9913429	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  94-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of the currently 
assigned 30 percent for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from March 1969 to December 
1971, to include service in the Republic of Vietnam; he is in 
receipt of an Army Commendation Medal and Bronze Star Medal.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. 
Louis, Missouri.  During the course of this appeal, the 
evaluation for the veteran's service-connected PTSD has been 
increased from 10 percent to 30 percent; however, the veteran 
has specifically indicated that at least a 50 percent 
evaluation is sought for such disorder.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In its January 1997 remand, pertinent to the issues cited on 
the first page of this decision, the Board referred to the RO 
issues of entitlement to service connection for hypertension 
and for chloracne, claimed by the veteran as secondary to 
Agent Orange exposure.  To date the RO has not adjudicated 
such claims.  Such are referred for action as appropriate.

In a statement received in February 1998, the veteran 
requested entitlement to service connection for "depression 
(melancholia)" claimed as separate but secondary to PTSD per 
J.M., M.D., associated with the Columbia, Missouri, VA 
Medical Center.  The August 1997 VA examination report 
reflects diagnoses to include chronic PTSD and depressive 
disorder, not otherwise specified.  In that report Dr. J.M. 
noted that the veteran's "depressive symptoms" are a focus 
of attention and appear to be secondary to PTSD.  PTSD and 
depressive disorders are evaluated under the same diagnostic 
criteria.  See VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (codified at 38 C.F.R. §§ 4.125-4.130), 
Diagnostic Codes 9411, 9433, 9434 (1996, 1998).  As such, the 
issue of secondary service connection for depression is 
"inextricably intertwined" with the claim presented on 
appeal of entitlement to an increased evaluation above 30 
percent for PTSD.  See, e.g., Kellar v. Brown, 6 Vet. App. 
157 (1994).  The Court has held that VA must develop all 
issues which are reasonably raised from a liberal reading of 
the entire record, where these issues are inextricably 
intertwined with the issues on appeal, Myers v. Derwinski, 
1 Vet. App. 127 (1991), and that all inextricably intertwined 
matters must be adjudicated by the VA prior to any 
determination by the Board on the merits of the claim.  
Harris v. Derwinski, 1 Vet. App. 181, 183 (1991).  However, 
in the interests of expedient resolution of the issue and 
timely awarding benefits to the veteran, the Board in this 
instance refers rather than remands the matter of entitlement 
to separate service connection for a depressive disorder to 
the RO for action as appropriate.  In so doing, the Board 
notes that adjudication of the issue of entitlement to an 
increased evaluation for PTSD herein was based on review of 
all of the veteran's psychiatric symptomatology, without 
attempts to distinguish or dissociate depressive 
symptomatology therefrom.  Thus, the veteran is in no way 
prejudiced by any failure to defer adjudication of the PTSD 
increased rating claim pending adjudication of the depression 
service connection claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).

The Board further notes that, in light of the grant of 
secondary service connection for coronary artery disease 
herein, the RO should take appropriate action with respect to 
the veteran's February 1998 statement.  In that statement the 
veteran indicated that if service connection for heart 
disease secondary to PTSD were granted he sought 100 percent 
disability ratings for certain time frames, i.e., an August 
1997 angioplasty and examination in February 1998, in 
addition to a compensable schedular rating.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is competent and unrefuted evidence showing that 
coronary artery disease is exacerbated as a result of the 
veteran's service-connected PTSD.

3  The veteran's PTSD is productive of no more than severe 
social industrial impairment under the rating criteria in 
effect prior to November 7,1996.

4  The veteran's PTSD is productive of no more than 
occupational and social impairment with deficiencies in most 
areas under the rating criteria effective November 7, 1996.


CONCLUSIONS OF LAW

1.  Coronary artery disease is exacerbated as a result of 
service-connected PTSD.  38 U.S.C.A. 1110, 5107(a) (West 
1991); 38 C.F.R. 3.303, 3.310(a) (1998).

2  The criteria for a rating of 70 percent but no more for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Available service medical records are negative for notation 
of cardiac abnormalities.  

In August 1972, the veteran presented for a VA general 
medical examination; no cardiac abnormality was shown.  

A VA outpatient record dated in January 1977 reveals that the 
veteran complained of shooting chest pains in addition to a 
history of a flu or cold of one weeks' duration.

A physician's statement, dated in April 1980, indicates that 
the veteran was seen in October 1979.  The history was that 
the veteran was found to have hypertension with diastolics as 
high as 115 on a military physical, with pressures as 
follows:  10/16/79: 130/92; 10/17/79: 130/88; 10/17/79: 
130/94: 10/18/79; 122/92; 10/18/79: 130/92.  On October 25, 
1979, the veteran was started on hydrochlorothiazide because 
his diastolics continued to be over 90.  

In July 1990 the veteran presented to a private emergency 
room, St. Mary's Health Center, with complaints of chest pain 
of 20 minutes' duration and radiating with a choking-like 
sensation into his neck and into his left shoulder.  Past 
medical history was positive for a prior positive treadmill 
and that the veteran had been started on a calcium channel 
blocker.  Examination revealed a questionable S4, heard over 
the apex.  Electrocardiogram revealed hyperacute changes 
inferiorly.  The impression was unstable angina versus acute 
myocardial infarction.  The veteran was admitted for several 
days' hospitalization, during which time left heart 
catheterization, coronary angiography and percutaneous 
transluminal coronary angioplasty of the distal right 
coronary artery were conducted.  The hospital discharge 
summary noted a prior treadmill finding of reversible 
ischemia.  Hospital findings included a significant right 
coronary artery lesion, which was angioplastied.  The claims 
file contains April 1990 records showing prior positive 
findings of mild ischemia.  The claims file also contains 
prior private records showing frequent premature ventricular 
contractions and positive Thallium stress testing in late 
1988/early 1989.  Records indicate the veteran was to 
decrease/stop smoking but that he gradually built up his 
cigarette intake by the time of admission in July 1990.

A private record dated in April 1991 indicates that the 
veteran complained of light-headed feelings had left arm 
burning, neither coming with exertion.  The veteran stated he 
wasn't certain that he was not just having an anxiety 
reaction.  Recommendations were to reduce alcohol use and 
continue to attempt to quit smoking.  Testing showed good 
exercise tolerance.  In May 1992, the veteran reported 
episodes of chest pain, different from the pain he had when 
he had a heart attack.  He reported that such usually came 
when he was under stress.  A May 1993 private record shows 
follow-up for heart disease and anxiety.  

A VA outpatient report dated in July 1992 notes that the 
veteran described symptoms consistent with PTSD such as 
nightmares, a startle response, guilt, anxiety, tension, 
nervousness and hostility.  The veteran reported that he 
"has not allowed PTSD to be a problem in his life, but now 
feels that the unresolved stress has contributed to his MI."  
The physician noted that the veteran had recently undergone a 
two-vessel angioplasty.  A provisional PTSD diagnosis was 
offered.  

Private records from St. Mary's Health Center reflect left 
heart catheterization and coronary angiography in July 1992 
for known atherosclerotic heart disease.  The discharge 
summary includes notation that the veteran had been having 
chest discomfort and episodes of "what sounds to be anxiety 
at times, however, distinguishing of the two sometimes 
difficult."  

In January 1993, the veteran presented for a VA mental status 
examination.  At that time he was residing with his spouse 
and two children.  He reported employment in probation and 
parole since May 1992.  He stated that he drank more than he 
should.  He reported medical problems to include coronary 
artery disease and a heart attack in 1990, with angioplasties 
in 1991 and 1992.  The veteran reported re-experiencing 
traumatic memories of Vietnam in dreams or nightmares since 
approximately 1982.  He stated that there had not been one 
single day since leaving Vietnam when he did not think of 
some service incident.  He described flashbacks such as 
looking at a tree line and seeing and hearing tracer fire.  
He indicated that war programs, the smell of diesel fuel or 
fumes and Huey helicopters would remind him of events and 
make him very nervous and anxious.  He reported that he 
avoided activities that would arouse memories and that he had 
little interest in socializing with others.  He indicated 
that he avoided getting close to family and co-workers and 
was very concerned about losing his temper.  He gave a 
history of irritability and anger outbursts.  He also 
complained of insomnia, hypervigilance, an exaggerated 
startle response and difficulty concentrating.  He became 
tearful when recalling Vietnam experiences during the 
interview.  He denied suicidal or homicidal thoughts or 
intents.  There was no evidence of delusions, paranoia or 
hallucinations.  His associations were general logical.  He 
described his mood as relieved.  His affect was angry.  His 
recent and remote memories were grossly interact.  The 
diagnosis was PTSD.

In a rating decision dated in February 1993, the RO 
established service connection for PTSD, assigning a 10 
percent evaluation, effective September 2, 1992.

The claims file contains VA outpatient treatment records 
dated from April 1993 to October 1994.  In April 1993 he 
presented with depression and some PTSD symptoms.  In May 
1993, the veteran reported some overall improvement, with no 
more "mood swings."  He also reported being less irritable.  
In August he stated that he was again having mood swings and 
reported some nightmares related to Vietnam.  In November his 
mood was stable.  One record dated in November 1993 notes 
that the veteran "holds things in" and has had some serious 
cardiac trouble.  The veteran related that he wondered if his 
stress reaction had an effect on him cardiac-wise.  The VA 
physician commented "I suspect it did."  

A VA record dated in December 1993 shows that the veteran 
complained of irritability and poor sleep.  In March 1994, 
the veteran complained of depression.  A March 1994 Social 
Service Note reflects that the veteran was seen in the Mental 
Health Clinic for hypomania.  He presented ill-groomed, 
disheveled, hyperactive and hyperverbal, and was accompanied 
by VA police.  The veteran was too agitated to do a formal 
psychiatric interview.  He denied being suicidal or homicidal  
His spouse reported two weeks leading up to hyperactivity, 
with excessive spending, bizarre behavior such as urinating 
on the floor and washing clothes in the middle of the night, 
and making excessive phone calls.  In July 1994 the veteran's 
father denied.  The veteran reported only slight depression 
as a result.  In October 1994, the veteran complained of 
being aggressive and described incidents in which he could 
not control his temper.  He also reported depression and 
periods of on-and-off suicidal ideation.  

In June 1994, the veteran presented testimony at a personal 
hearing.  At that time the veteran related being more 
aggressive towards his clients than his fellow co-workers.  
Transcript at 3.  He reported an inability to be close to his 
family.  Transcript at 4.  He also related having nightmares 
and difficulty sleeping.  Transcript at 13.  

The claims file contains a letter dated in June 1994, from 
the veteran's work supervisor who noted that the veteran had 
"quickly readjusted to Probation and Parole Officer field 
work, and is doing a very effective job."  The supervisor 
indicated awareness of the veteran's PTSD and agreed with the 
veteran's assessment of himself as short tempered, overly 
confrontational and aggressive.  The veteran's supervisor 
continued to note that the veteran "demonstrated a unique 
ability to quickly recognize the development of such 
situations, and the self control and/or inner discipline to 
appropriately respond to such.  I suspect that this causes a 
significant measure of additional stress in a job that 
already has a fair degree of pressure."  The veteran related 
to his supervisor that he was taking medications that 
impacted his productivity and that "his ability to function 
would be adversely affected with out the support he is 
receiving."  The supervisor agreed with that.

In September 1994, a private psychological evaluation of the 
veteran was completed by F.B.  Psychologic tests were 
administered.  The veteran complained of symptoms to include 
intrusive recurrent memories, nightmares, flashbacks, anger 
outbursts, social distancing and depression.  The 
psychologist noted that over the years the veteran's 
colleagues and supervisors had worked with him and had made 
special considerations for him.  The psychologist noted that 
the veteran experienced the following:  flashback experiences 
complete with hallucinatory combat images and disorientation 
of time and place; avoidance of thoughts feelings and contact 
with events associated with combat; emotional numbness 
periodically giving way to intense emotional overreactions 
such as depression ,anger, rage and fear; a markedly 
diminished interest in significant activities and people; 
estrangement, detachment and distrust of others; frequent 
thoughts of death with suicidal thoughts; sleep disturbances; 
memory and concentration difficulty; hyperstartle response; 
hypervigilance; and problems with judgment and reasoning.  
The veteran complained of a number of fears and difficulties 
to include not getting along with other people, being 
criticized, feeling uncomfortable in social settings; not 
having close friends, feeling inferior, embarrassed or 
lonely, being overweight, having a physical handicap, 
disliking his job or his workers, health problems, money 
problem, marital problems, religious issues, and 
combinations/variations of the above.  

During examination in September 1994, the veteran's mental 
stream varied from rapid to slow.  There was a central 
thought trend about his Vietnam combat experiences.  His 
emotional status as blunted with periods of intense anger and 
depression.  He was fully oriented, except for reports of 
disorientation during flashbacks or intrusive memories.  The 
psychologist noted memory disturbances more for recent events 
than past ones, and also noted concentration difficulty.  The 
veteran's abstract thinking was largely intact.  The veteran 
demonstrated some problems reasoning through situations, 
anticipating consequences.  Diagnostic suggestions based on 
the results of psychologic testing were PTSD, adjustment 
disorder, major depression, anxiety disorder and/or bipolar 
disorder-depressed.  The summary diagnoses were chronic 
PTSD; severe, recurrent major depression with psychotic 
features; and anxiety disorder.  F.B. indicated that the 
veteran's PTSD affected every aspect of his life, family, 
work and community due to factors such as depression, 
anxiety, memory disturbances, concentration difficulty, 
orientation problems and judgment and reasoning problems.  
The global assessment of functioning (GAF) scale score was 
45.

In November 1994, the veteran presented for a VA mental 
status examination.  The veteran reported being married for 
14 years, but having difficulty in that he stayed distant 
from his wife and children, that little things can get on his 
nerves and that he can blow up easily with rages.  The 
veteran denied involvement with the VFW.  He reported crying 
easily when watching shows about Vietnam.  He described 
himself as nervous, tense and having difficulty sleeping at 
times.  The veteran reported that he could drink up to one 12 
pack per day.  He indicated suicidal thoughts in the past, 
with sadness, low energy and difficulty concentrating.  He 
denied inpatient treatment.  He expressed a belief that the 
significance of his difficulties had had an impact upon his 
health, specifically that he had a heart attack at the age of 
39, which he felt was secondary to his nerves over Vietnam 
experiences.  The veteran was well dressed.  During the 
interview he was emotional tense and nervous.  He was 
fidgeting.  His affect was blunted.  His mood was anxious and 
depressed.  He denied suicidal or homicidal ideation or 
intent.  He denied delusions, hallucinations.  He was fully 
oriented.  His insight and judgment seemed good.  The 
examiner commented that the veteran's past experiences in 
Vietnam had had a significant impact upon his life both in 
work history and relationships on a daily basis.  The 
examiner stated that "at this time still appears to have 
significant symptoms of these difficulties."

In a letter dated in April 1995, C.S., M.D., acknowledged the 
veteran's submission of an article "Prospective Study of 
Phobic Anxiety and Risk of Coronary Heart Disease in Men," 
and set out the bases for such study.  Dr. C.S. concluded 
that "phobic anxiety" and PTSD were not the same disorder, 
and also that the submitted article did not indicate an 
association of phobic anxiety with a non-fatal myocardial 
infarction.

In a rating decision dated in April 1995, the RO increased 
the evaluation assigned to PTSD to 30 percent, effective 
September 2, 1992.

The claims file contains a letter dated in May 1995 from 
G.C., M.D., who indicated that the veteran had been seen on a 
recurring basis for stress and anxiety diagnosed as PTSD, and 
that the veteran also suffered from hypertension and coronary 
artery disease.  Dr. G.C. recommended that the veteran be 
transferred to a less stressful environment.

The claims file contains VA outpatient records dated from 
October 1995 to December 1996.  In October 1995, the veteran 
reported a lot of stress surrounding his work.  Records dated 
in January 1996 reflect efforts to control his temper.  In 
April 1996, the veteran complained of some frustration at 
work.  In June 1996 he reported some improvement in his mood, 
but indicated that he still had nightmares.  Also in June, 
the veteran reported frustration in his job and difficulty 
finding another.  In July 1996, the veteran reported 
aggressive and hostile impulses, but indicated having more 
impulse control.  He also reported sleeping better and having 
more energy.  He had goals for the future.  His hygiene was 
good, he was cooperative, and his memory and concentration 
was intact.  His affect was "very mildly" blunted.  In 
September 1996, the veteran denied current worries or fears.  
He became tearful when discussing a movie that evoked 
memories of Vietnam.  In November 1996, the veteran reported 
distancing himself when something "gets under his skin."  
Another November 1996 note reflects the veteran's complaints 
of his sons griping at him and he becoming annoyed with them.  
The psychologist indicated that "all of this seems actually 
to be within normal limits."  The veteran denied ever 
hitting his spouse or children.  He seemed much less upset 
about memories of Vietnam, and did not bring up any relevant 
concerns.  The veteran reported being busy with more than one 
job, also teaching and going to college himself.  Sessions 
were cut back.  In December 1996, the veteran reported that 
things were "pretty calm."  He complained of problematic 
sleep with some nightmares.  His mood was steady to 
examination.

VA Mental Health Clinic records dated from March to May 1997 
are in the claims file.  In March, the veteran presented for 
evaluation and was relaxed and comfortable.  His speech was 
articulate and his memory and concentration were grossly 
intact.  His mood was "a little down."  On another date in 
March 1997, the veteran began the session by pointing to a 
military magazine that highlighted his unit and contained 
maps of areas wherein he served and had nearly been killed.  
The veteran reported a good appetite, energy and increased 
mood.  He complained of disrupted sleep with dreams but 
indicated that such had not interfered with his general 
functioning any more than usual.  He reported some war-
related and some almost "comical" dreams.  Another March 
1997 record relates a few "temper losses" at work.  In May 
1997, the veteran was noted to be doing well and getting 
better at prioritizing things to avoid becoming upset at 
work.

Private records from St. Mary's Health Center, dated in 
August 1997, reflect that the veteran underwent left heart 
catheterization, coronary angiography and left 
ventriculogram.

In August 1997, the veteran presented for a VA mental status 
examination.  The examiner noted that after returning from 
service the veteran reported being depressed, drinking 
heavily and having problems with an explosive temper.  The VA 
examiner noted that the veteran continued to be employed but 
was unhappy in his job.  The veteran denied hospitalization 
for psychiatric treatment.  He reported being close to 
suicide in 1972.  He reported receiving outpatient treatment 
at a VA facility for his PTSD.  He denied current illicit 
drug use.  The veteran complained of poor sleep and reported 
having nightmares about Vietnam.  He also reported that he 
avoided social situations as well as any activities or 
situations that might remind him of Vietnam.  He expressed 
pessimism about his future and reported having difficulty 
emotionally connecting with other people.  He complained of 
heightened anxiety with exaggerated startle and 
hypervigilance.  He also reported having panic-like symptoms 
before his heart attack, but stated that these may have been 
cardiac chest pain and denied any panic attacks since that 
time.  He stated that he was a worrier and reported feeling 
like he was "going to explode" when exposed to events or 
situations that reminded him of Vietnam.

At the time of the August 1997 VA mental status examination, 
the veteran was well-groomed, with good hygiene.  He was 
generally cooperative, although somewhat guarded during the 
interview.  His thoughts were organized and goal directed.  
He made numerous pessimistic remarks, and expressed little 
affect "as if though he was working to maintain control."  
His cognitive functioning was intact.  He was fully oriented.  
The veteran reported recent depression, but indicated that he 
was looking forward to going to Branson.  He stated that at 
home he was generally in a good mood, but that at work he was 
generally in a bad mood.  He denied current 
suicidal/homicidal thoughts or intents.  The VA examiner 
noted that the veteran appeared to minimize angry outbursts 
by maintaining a very blunted affect and avoiding social 
situations.  The assigned GAF score was estimated to be 48.  
The examiner noted that the veteran reported significant 
problems with his temper and anger outbursts.  The examiner 
stated that the veteran's PTSD "significantly affects his 
ability to work and interact socially."  The VA examiner 
related the GAF of 48 to the veteran's serious difficulty 
interacting socially with others.  The examiner noted that 
the veteran had been able to maintain employment.

In August 1997, the veteran presented for VA examination of 
his cardiac complaints.  The VA examiner diagnosed coronary 
artery disease, with evidence of chronic stable angina and 
opined that the veteran's angina was precipitated by events 
surrounding PTSD and was not exertional related.

Private diagnostic testing performed in January 1998 
evidenced ischemia in the veteran.

In May 1998, an addendum to the August 1997 cardiac 
examination was prepared.  The VA examiner added clarifying 
comments to include that the etiology of the veteran's 
cardiac disability is atherosclerotic induced coronary 
ischemia; that the veteran's condition is exacerbated by 
underlying PTSD; and that the veteran's chest pain is related 
to exertion and exacerbated by events which remind him of 
stressful situations encountered during his service as 
outlined in the examination report.

The claims file contains a letter dated in August 1998, from 
the veteran's supervisor, who witnessed the veteran explode 
"into rage over a comment made by a local judge regarding 
one of his cases and a previous officer's error."  R.F. 
indicated that the veteran became verbally aggressive and 
physically began to throw things around the room, eventually 
ripping everything off his walls.  R.F. noted that the 
veteran did not harm her, but was "clearly out of control 
and his behavior was so aggressive that I did feel 
threatened."  R.F. noted that further incidents of such 
nature could adversely affect the veteran's employment 
position.

Laws and Regulations Pertinent to Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, No. 94-503 (U.S. Vet. App. 
Nov. 6, 1997); see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (where the issue involves questions of medical 
diagnosis or an opinion as to medical causation, competent 
medical evidence is required).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder, or where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service Connection Analysis

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107; the veteran has 
presented a claim which is plausible based on all the 
evidence.  The Board is also satisfied that all relevant and 
available facts have been properly developed.  The veteran 
has been examined by the VA in connection with his claim and 
the veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
finds all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The veteran is service-connected for PTSD.  In connection 
with special cardiac examination in August 1997, and as noted 
in an addendum prepared in May 1998, a VA examiner opined 
that the veteran's cardiac disability was exacerbated by his 
PTSD, specifically by events reminding the veteran of 
stressful situations encountered during his service.  A 
review of the claims file reveals neither private nor VA 
competent medical evidence in refutation of such conclusion.  
Thus, consistent with the Court's decision in Allen, supra, 
secondary service connection for coronary artery disease is 
warranted.  

Laws and Regulations Pertinent to Disability Evaluations

In general, allegations of increased disability are 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with the 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule, 38 C.F.R. Part 4 (1996).  The percentage 
ratings contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155.  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1996), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating mental disabilities.  61 Fed. Reg. 52695 
(1996) (codified at 38 C.F.R. §§ 4.125-4.130).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the instant case, the RO provided the veteran 
notice of the revised regulations course of this appeal; he 
was also provided the opportunity to present further evidence 
and argument in response.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384 (1993).

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Definite impairment has been construed to mean 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (November 9, 1993).  A 50 percent evaluation 
for PTSD is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. 4.6 (1998).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although evidence to be considered by the Board, 
is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (1998).  The Court has stated the word "definite," as 
used in the old schedular criteria for a 30 percent 
evaluation, is a qualitative term rather than a quantitative 
term.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  However, 
the degree of impairment, which would lead to an award at the 
30 percent level, can be quantified.  Cox v. Brown, 6 Vet. 
App. 459, 461 (1994).  In a precedent opinion, dated November 
9, 1993, the VA General Counsel concluded that "definite" 
is to be construed as "distinct, unambiguous, and moderately 
large in degree."  "Definite" represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPRECOP 9-93 
(Nov. 9, 1993).  VA, including the Board, is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 3.101 (1998).  

See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

As stated, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, was amended and redesignated as 38 C.F.R. 
§ 4.130, effective November 7, 1996.  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe, or total.

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130.

PTSD Analysis

In this case, the Board finds that the disability picture 
representative of the veteran's PTSD most nearly approximates 
the criteria for a 70 percent evaluation under the old 
regulations.  First, the Board notes as extremely probative 
the most recent report of VA examination.  That VA examiner 
noted that the veteran experienced anger outbursts, and dealt 
with such by maintaining a blunted affect and avoiding social 
situations.  The examiner assigned a GAF estimated at 48 and 
opined that the veteran's PTSD "significantly" affected his 
ability to work and interact socially and caused "serious" 
difficulty interacting socially with others.  The Board also 
notes that records from March to October 1994, indicate that 
the veteran experienced intermittent suicidal ideation and at 
one point presented for evaluation extremely agitated and 
disheveled.  At the time of evaluation in September 1994, the 
veteran was in receipt of a GAF of 45; the VA examiner noted 
that the veteran's PTSD had a significant impact upon his 
life, both at work and in his relationships on a daily basis.  
Other VA and private assessments are consistent in noting 
that the veteran's PTSD symptomatology is significant and 
impacts both his social and industrial adaptation.  As noted 
above, GAF scores between 41 to 50 generally reflect serious 
symptoms, indicative of severe social or industrial 
impairment.  Although the board recognizes that outpatient 
records show periods of decreased symptomatology and suggest 
that the veteran was improving in his ability to adapt, the 
above-cited evidence suggests severe symptomatology.  Thus, 
any benefit of the doubt being resolved in the veteran's 
favor, under the code in effect prior to November 7, 1996, a 
70 percent evaluation would be warranted.

With respect to the diagnostic criteria subsequent to 
November 7, 1996, the veteran has demonstrated periods of 
suicidal ideation, as well as panic or depression affecting 
his ability to function effectively.  Moreover, the Board 
notes that the veteran has experienced impaired impulse 
control such as periods of unprovoked irritability with 
violence.  Notably, the veteran's supervisor, R.F., has 
reported an incident in August 1998, wherein the veteran 
exploded into a rage that left R.F. feeling threatened.  
Although the competent medical evidence does not consistently 
show that veteran to manifest deficiencies in judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; or neglect of his personal appearance and 
hygiene, the Board again notes that multiple examiners have 
opined that the veteran's PTSD symptomatology significantly 
or seriously affected all areas of his life on a daily basis.  
Again, all benefit of the doubt being resolved in the 
veteran's favor, such medical opinions suggest that the 
veteran's PTSD symptomatology most nearly approximates a 
disability evaluation of 70 percent, which provides for such 
rating based on deficiencies in most areas.

The Board continues to note, however, that the above-cited 
findings are consistent with no more than the assignment of a 
70 percent evaluation under the criteria effective prior or 
subsequent to November 7, 1996.  A review of the veteran's 
history and symptomatology is consistent, and preponderantly 
against the assignment of an evaluation in excess of 70 
percent under 38 C.F.R. § 4.132, Diagnostic Code 9411 and 
under the rating new criteria 38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective November 7, 1996.  Specifically, the 
entire evidentiary record is absent evidence that the veteran 
is virtually isolated in his community; he continues to 
maintain relationships with his spouse and children.  
Moreover, psychiatric evaluations of record are absent 
evidence of psychoneurotic symptoms of the nature described 
in the 100 percent criteria under the old diagnostic code.  
Nor do records reflect that the veteran experiences 
hallucinations or delusions, or that he is a danger to 
himself or others.  Consistently, examination reports and 
outpatient notes show him to be fully oriented, with his 
memory intact, and competent and capable of performing 
activities of daily living.  Further, the Board notes that, 
despite some temper outbursts at work, the veteran has 
maintained that employment, and, in fact, has been effective 
at such.  R.F. only recently noted that further outbursts of 
the type she witnessed may affect the veteran's position.  
Overall, a review of the medical evidence reflects the 
veteran's ability to recognize and cope with his irritability 
and his temper reactions, to engage in gainful employment and 
to maintain some degree of social relationships despite his 
PTSD symptomatology.  As such the evidence does not show 
total occupational and/or social impairment and a 100 percent 
evaluation is not warranted.  

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).  Here, with consideration of the old 
and new diagnostic criteria, the evidence can be said to be 
in relative equipoise with respect to whether the veteran's 
disability is 50 or 70 percent disabling.  As such, a 70 
percent evaluation is warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (1998).

However, the Board emphasizes that the evidence in this case 
is not so evenly balanced as to require application of the 
provisions of 38 U.S.C.A. § 5107(b) with respect to the 
question of a 100 percent rating; rather, a preponderance of 
the evidence is against assignment of an evaluation in excess 
of 70 percent for service-connected PTSD.


ORDER

Service connection for coronary artery disease is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

A 70 percent increased evaluation for service-connected PTSD 
is granted, subject to the laws and regulations governing the 
payment of monetary awards; an evaluation in excess of 70 
percent is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

